Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This office action is in response to the filing of the Applicant Arguments/Remarks Made in an Amendment on 05/24/2021. Currently, claims 1-3, 5-12 and 14-20 are pending in the application. Claims 19-20 have been withdrawn. Claims 4 and 13 have been cancelled.




Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 5-12 and 14-18 are rejected under 35 U.S.C. 103 as being obvious over KIM et al (US 20140138851 A1) in view of KWON (US 20160161992 A1) and KWON et al (US 20130099373 A1, herein after as “K3”).

Regarding claim 1, Figure 23/26 of KIM discloses a semiconductor package comprising: 
a package substrate (201); 
a plurality of external connections (250) under the package substrate; 
a master chip (20) on the package substrate; 
at least one slave chip (10) on the master chip; 
a plurality of first bumps (middle bumps between 201 and 20) and a plurality of second bumps (edge bumps between 201 and 20) between the package substrate and the master chip (20); and 
a plurality of wires (W) connecting the package substrate (201) to the at least one slave chip (10), wherein a plurality of second paths (IC) connecting the plurality of second bumps (edge bumps) to the plurality of wires (W), and wherein an upper surface of the package substrate (201, please see Figure 23 for view) comprises a first edge (E1) and a second edge (E2) that extend in a first direction and a third edge (E3) and a fourth edge (E4) that extend in a second direction, and wherein the plurality of first bumps (middle bumps) are closer to a first central line that extends in the first direction (E1/E2 direction in Figure 23) and passes a central point of a lower surface of the master chip (20) than the plurality of second bumps (bumps at the edge that meets this limitation, please see Figure 23 for bottom view of 20).




KIM does not explicitly teach that wherein the package substrate (201) comprises a plurality of first paths connecting the plurality of first bumps (middle bumps between 201 and 20) to the plurality of external connections (250).

However, KWON is a pertinent art which teaches semiconductor packages ([0006]). Figures 1-14 of KWON teach bumps between a package substrate (110, Figure 4) and a semiconductor chip (130) that are connected to power (VDD) and ground (VSS) pads using external connection (26) by using connecting path (wires within 110, Figure 4).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use the package substrate (201) comprising a plurality of first paths connecting the plurality of first bumps (middle bumps between 201 and 20) to the plurality of external connections (250) in the device of KIM according to the teaching of KWON in order to connect powers and ground connections to drive the chips (20 and 10, Figure 26 of KIM) from external source ([0063] of KWON).

Further, KIM does not teach wherein a second bump of the plurality of second bumps, closest to a second central line, is closer to the second central line than the plurality of first bumps in the first direction, the second central line extending in the second direction and passing through the central point.


    PNG
    media_image1.png
    501
    486
    media_image1.png
    Greyscale

However, K3 is a pertinent art which teaches a semiconductor device package which include an upper package including a plurality of upper semiconductor devices connected to an upper package substrate. The semiconductor packages may also include a lower package including a lower semiconductor device connected to a lower package substrate. The upper and lower packages may be connected to each other. Figure 5 of K3 teaches such a device wherein some of the bumps/pads in the periphery are closest to a center line than some of the bumps/pads in the middle region (please see the annotated Figure above) for fabricating the semiconductor package with efficient distribution of signals and connection of different devices of the package ([0265]).


Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor package of KIM in view of KWON by having a second bump of the plurality of second bumps, closest to a second central line, is closer to the second central line than the plurality of first bumps in the first direction, the second central line extending in the second direction and passing through the central point according to the teaching of K3  in order to provide efficient routing and connection of different devices in the package with a reasonable expectation of success and also it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Further, KIM in view of K3 and KWON do not explicitly teach wherein the plurality of first bumps includes a first group of first bumps and a second group of first bumps, wherein the first group of first bumps is located at one side of the second central line and the second group of first bumps is located at the other side of the second central line, and wherein the first group of first bumps is configured to transit data signals and the second group of first bumps is configured to transit signals other than the data signals.

However, KIM in view of K3 and KWON teach that a first group of first bumps located at one side of the second central line and a second group of first bumps is located at the other side of the second central line (please see the annotated Figure above for center line) but does not explicit about the limitation that the first group of first bumps is configured to transit data signals and the second group of first bumps is configured to transit signals other than the data signals. However, 

Regarding claim 2, Figure 26 of KIM in view of KWON disclose that the semiconductor package of claim 1, wherein the master chip (20, Figure 26 of KIM) is connected to the plurality of external connections (250) through the plurality of first bumps (middle bumps in Figure 26) and the plurality of first paths of the package substrate (201) (please see Figures 4-5 of KWON). 

Regarding claim 3, Figure 26 of KIM semiconductor package of claim 1, wherein the at least one slave chip (10) is connected to the master chip (20) through the plurality of wires (W), the plurality of second paths (IC) of the package substrate (201), and the plurality of second bumps (edges bumps between 201 and 20). 

Regarding claim 5, Figure 26 of KIM discloses that the semiconductor package of claim 1, wherein the plurality of first bumps (middle bumps between 201 and 20) are closer to the central point of the lower surface of the master chip (20) than the plurality of second bumps (edge bumps between 201 and 20) (please see Figure 23 for bottom view of 20). 

Regarding claim 6, Figure 26 of KIM in view of KWON and K3 teach that the semiconductor package of claim 1, wherein at least one of the plurality of first bumps (middle bumps between 201 and 20) is closer to the first central line than to the first edge and the second edge of the lower surface of the master chip (please see Figure 23 for bottom view of 20) (Please see the annotated Figure of K3 above). 

Regarding claim 7, Figure 26 of KIM in view of KWON and K3 teach that the semiconductor package of claim 1, wherein at least one of the plurality of first bumps (middle bumps between 201 and 20, Figure 26 of KIM) is closer to the second central line than to the third edge and the fourth edge of the lower surface of the master chip (Please see the annotated Figure of K3 above). 

Regarding claim 8, Figure 26 of KIM discloses that the semiconductor package of claim 1, wherein second bumps of a first group (bumps nearest to sides of 20) among the plurality of second bumps (edge bumps between 201 and 20) are closer to the first edge of the lower surface of the master chip (20), and wherein second bumps of a second group (edge bumps on a second side of 20) among the plurality of second bumps are closer to the second edge of the lower surface of the master chip than to the first central line of the lower surface of the master chip (please see Figure 23 for bottom view of 20). 

Regarding claim 9, Figure 26 of KIM discloses that the semiconductor package of claim 8, wherein the second bumps of the first group and the second bumps of the second group are 

Regarding claim 10, Figure 26 of KIM in view of KWON and K3 teach that the semiconductor package of claim 1, wherein second bumps of a third group among the plurality of second bumps (edge bumps between 201 and 20, Figure 26 of KIM) are closer to the third edge of the lower surface of the master chip (20) than to the second central line, and wherein second bumps of a fourth group among the plurality of second bumps are closer to the fourth edge of the lower surface of the master chip than to the second central line of the lower surface of the master chip (please see Figure 23 for bottom view of 20, bumps at the edge are present on E3/E4 sides). 

Regarding claim 11, Figure 26 of KIM discloses that the semiconductor package of claim 10, wherein the second bumps of the third group and second bumps of the fourth group are arranged in the second direction (please see Figure 23 for bottom view of 20, bumps at the edge are present on E3/E4 sides). 

Regarding claim 12, Figure 26 of KIM discloses a semiconductor package comprising: 
a package substrate (201) including a plurality of first upper pads (middle pads between BC1 and BC2), a plurality of lower pads (LC), 
a plurality of second upper pads (BC1), and a plurality of third upper pads (CC1) connected to the plurality of second upper pads (BC1); 
a plurality of external connections (250) connected to the plurality of lower pads (LC) of the package substrate (201); 

at least one slave chip (10) on the master chip; 
a plurality of first bumps (middle bumps between 201 and 20) between the plurality of first upper pads (middle pads between BC1 and BC2) of the package substrate and the master chip; 
a plurality of second bumps (edge bumps between 201 and 20) between the plurality of second upper pads (BC1) of the package substrate and the master chip (20); and 
a plurality of wires (W) connecting the plurality of third upper pads (CC1) of the package substrate to the at least one slave chip (10), wherein an upper surface of the package substrate (201) includes a first edge (E1, please see Figure 23) and a second edge (E2) that extend in a first direction and a third edge (E3) and a fourth edge (E4) that extend in a second direction, and wherein the plurality of first upper pads (middle pads of 201 between BC1 and BC2) are closer to a first central line that extends in the first direction (E1/E2 direction, please see Figure 23) and passes a central point of the upper surface of the package substrate (201) than the plurality of second upper pads (BC1).

KIM does not explicitly teach that the plurality of lower pads (LC) connected to the plurality of first upper pads (middle pads between BC1 and BC2).

However, KWON is a pertinent art which teaches semiconductor packages ([0006]). Figures 1-14 of KWON teach bumps between a package substrate (110, Figure 4) and a semiconductor chip (130) that are connected to power (VDD) and ground (VSS) pads using external connection (26) by using connecting path (wires within 110, Figure 4).


Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use the plurality of lower pads (LC) having them connected to the plurality of first upper pads (middle pads between BC1 and BC2) in the device of KIM according to the teaching of KWON in order to connect powers and ground connections to drive the chips (20 and 10, Figure 26 of KIM) from external source ([0063] of KWON).

KIM, further, does not teach wherein a second bump of the plurality of second bumps, closest to a second central line, is closer to the second central line than the plurality of first bumps in the first direction, the second central line extending in the second direction and passing through the central point.

However, K3 is a pertinent art which teaches a semiconductor device package which include an upper package including a plurality of upper semiconductor devices connected to an upper package substrate. The semiconductor packages may also include a lower package including a lower semiconductor device connected to a lower package substrate. The upper and lower packages may be connected to each other. Figure 5 of K3 teaches such a device wherein some of the bumps/pads in the periphery are closest to a center line than some of the bumps/pads in the middle region (please see the annotated Figure above) for fabricating the semiconductor package with efficient distribution of signals and connection of different devices of the package ([0265]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor package of KIM in view of KWON 

Further, KIM in view of K3 and KWON do not explicitly teach wherein the plurality of first bumps includes a first group of first bumps and a second group of first bumps, wherein the first group of first bumps is located at one side of the second central line and the second group of first bumps is located at the other side of the second central line, and wherein the first group of first bumps is configured to transit data signals and the second group of first bumps is configured to transit signals other than the data signals.

However, KIM in view of K3 and KWON teach that a first group of first bumps located at one side of the second central line and a second group of first bumps is located at the other side of the second central line (please see the annotated Figure above for center line) but does not explicit about the limitation that the first group of first bumps is configured to transit data signals and the second group of first bumps is configured to transit signals other than the data signals. However, this limitation of “the first group of first bumps is configured to transit data signals and the second group of first bumps is configured to transit signals other than the data signals” is a intended use of the bumps which does not distinguish the present invention over the prior art of 

Regarding claim 14, Figure 26 of KIM in view of KWON and K3 teach that the semiconductor package of claim 12, wherein the plurality of first upper pads (middle pads of 201 between BC1 and BC2, Figure 26 of KIM) are closer to a first central line than the plurality of third upper pads (CC1) (please see Figure 23 for top view of 201) (Please see the annotated Figure of K3 above). 

Regarding claim 15, Figure 26 of KIM in view of KWON and K3 teach that the semiconductor package of claim 12, wherein the plurality of second upper pads (BC1, Figure 26, KIM) are closer to a first central line than the plurality of third upper pads (CC1) (please see Figure 23 of KIM for top view of 201) (Please see the annotated Figure of K3 above). 

Regarding claim 16, Figure 26 of KIM in view of KWON and K3 teach that the semiconductor package of claim 12, wherein third upper pads (CC1, Figure 26, KIM) of a first group among the plurality of third upper pads are closer to the first edge (E1) of the upper surface of the package substrate than to a first central line, wherein third upper pads of a second group among the plurality of third upper pads are closer to the second edge (E2) of the upper surface of the package substrate than to the first central line on the upper surface of the package substrate (please see Figure 23 for top view of 201) (Please see the annotated Figure of K3 above). 

Regarding claim 17, Figure 26 of KIM in view of KWON and K3 teach that the semiconductor package of claim 12, wherein third upper pads (CC1, Figure 26 of KIM) of a third group among the plurality of third upper pads are closer to a third edge (E3) of an upper surface of the package substrate (201) than to the second central line, wherein third upper pads of a fourth group among the plurality of third upper pads are closer to the fourth edge (E4) of an upper surface of the package substrate than to the second central line on the upper surface of the package substrate (please see Figure 23 for top view of 201) (Please see the annotated Figure of K3 above). 

Regarding claim 18, Figure 26 of KIM in view of KWON and K3 teach that the semiconductor package of claim 12, wherein the plurality of first upper pads (middle pads of 201 between BC1 and BC2, Figure 26 of KIM) are closer to the central point of an upper surface of the package substrate than the plurality of third upper pads (CC1) (please see Figure 23 for top view of 201) (Please see the annotated Figure of K3 above). 


Response to Arguments

Applicant's arguments filed on 05/24/2021 have been fully considered but they are not persuasive. 

Applicant’s main arguments regarding claims 1 and 12 include: KIM in view of KWON and K3 do not teach wherein the plurality of first bumps includes a first group of first 

In response, the Examiner respectfully points out that KIM in view of K3 and KWON teach that a first group of first bumps located at one side of the second central line and a second group of first bumps is located at the other side of the second central line (please see the annotated Figure above for center line) but does not explicit about the limitation that the first group of first bumps is configured to transit data signals and the second group of first bumps is configured to transit signals other than the data signals. However, this limitation of “the first group of first bumps is configured to transit data signals and the second group of first bumps is configured to transit signals other than the data signals” is a intended use of the bumps which does not distinguish the present invention over the prior art of KIM in view of K3 and KWON who teaches the structure which is capable of performing the intended use as claimed. Moreover, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ 2d 1647 (1987).



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday to Friday from 8:00 AM to 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS, can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/
Primary Examiner, Art Unit 2813
07/27/2021